DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  No. 504j.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 1, Line 27:  A word such as –of—is needed between the words “types” and “devices”.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  The word “transmits” in line 3 of claim 2 should be replaced with –transmit—.  Appropriate correction is required.

This application is in condition for allowance except for the following formal matters: 
As noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art to the claimed invention, particularly claim 1, is the Petek et al [EP 2051221] reference supplied by the applicant.  The primary object of the Petek reference is to monitor battery levels in a sensor device.  The Petek reference does include a battery powered wireless alert device (No. 100) having a transmitter (No. 110) that transmits at a predetermined first rate, a logic circuit (No. 140) that appears to generate an output signal at a predetermined second rate where one rate is lower than the other (Paragraph 9: at a fixed periodic interval that is less than the count-down period), a power source (No. 120) to supply power, and a battery powered wireless alert device monitor (No. 130) that monitors a health state of the wireless alert device (Paragraph 25: detection portion 10 determines whether the counter 140 is active), and transmitter (No. 110).  However, the Petek reference does not generate an output signal including a logic level at the predetermined second rate and the monitoring circuitry monitors the health state of the battery based on the logic level of the output signal of the logic circuit.  Pertaining to claims 11 and 16, the Petek reference does not teach or suggest the combination of two separate transmitters of the battery powered wireless alert device AND the battery powered wireless alert monitor device in conjunction with the battery powered wireless alert device failing to toggle a logic level between two states within a predetermined second rate different from a predetermined first rate of the transmission signal from the battery powered wireless alert device.  This is considered unobvious subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Recker et al [U.S. 8,519,566] provides for intelligent power control.
Blackwell et al [U.S. 10,033,208] regulates battery voltage in a smoke detector.
Allyn et al [US 2006/0135178] tracks wireless devices.
Petek et al [US 2009/0102672] provides for low-battery reporting in sensor devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
8/6/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687